Title: Thomas Jefferson to Nathaniel H. Hooe, 21 July 1813
From: Jefferson, Thomas
To: Hooe, Nathaniel H.


          Sir Monticello July. 21. 13.
          I am one of the unfortunate upon whom the blockade came before I had sold a barrel of my flour. I am now offering it for 4.D. at Richmond, which will be 2½ D. after paying for grinding, for the barrel and transportation. it is
			 not yet sold. I was waiting either for it’s sale or for the maturity of another
			 resource,
			 due the 17th inst. to have the remittance made to you, when I recieved your favor of the 6th and recieving information that the paiment I expected on the 17th was made in Richmond, I desired Gibson & Jefferson, by yesterday’s post, to remit to the Fredsbg bank 76. D 60. C t Subject to your call, being the amount of Tom’s hire and interest. I presume it will be in the bank by the time you recieve this letter; and with this apology for the delay, I pray you to accept the assurance of my esteem and respect
          Th:
            Jefferson
        